NO. 12-09-00004-CR
                                       NO. 12-09-00005-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

JOSEPH LEE RHODES,                                         §    APPEALS FROM THE 241ST
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                   §    SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed a motion to withdraw his notice of appeal. The motion is signed by
Appellant’s counsel and is supported by Appellant’s affidavit. No decision having been delivered
by this court, the motion is granted, and the appeals are dismissed in accordance with Texas Rule
of Appellate Procedure 42.2.
Opinion delivered January 14, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)